Case 1:20-cv-05022-JSR Document 18 Filed 08/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW

 

 

 

YORK

wee eee eee eee ee ee ee eee ew ee ew ewe ee eee ew ee ee xX

Onyx Enterprises Int’! Corp.

Plaintiff, 1:20 Civ.05022 (JSR)

- against - AFFIDAVIT FOR
JUDGMENT BY DEFAULT
ID Auto Inc.
Defendant.

eeweweeeeeeeeeweewnwnwnewnweeeee2ye2ee2n2n35n5n2ee2ee2e ee e@ © = xX

STATE OF NEW YORK )

) SS.!

COUNTY OF NEW YORK )

Vincent Miletti , being duly sworn, deposes and says:

1. I am a member of the Bar of this Court and am associated with the firm of

The Law Office of Vincent Miletti, attorneys for plaintiff in the above-entitled action and I am

familiar with all the facts and circumstances in this action.

2. I make this affidavit pursuant to Rule 55.1 and 55.2(a) of the Civil Rules for the
Southern District of New York, in support of plaintiff's application for the entry of a default
judgment against defendant.

3. This is an action to recover no monetary damages owed by defendant to plaintiff
for trademark infringement, unfair competition, false representation, and false designation of
origin in violation of 15 U.S.C. § 1125; cybersquatting in violation of 15 U.S.C. § 1125(d);
trademark infringement in violation of N.Y. Gen. Bus. Law § 360-k; and unfair competition in
violation of N.Y. Gen. Bus. Law § 349 and New York common law.

~ Jurisdiction of the subject matter of this action is based on federal question and

SDNY Web 5/99
Case 1:20-cv-05022-JSR Document 18 Filed 08/13/20 Page 2 of 2

supplemental jurisdiction pursuant to 15 U.S.C. § 1121, 28 U.S.C. §§ 1331, 1338(a) & 1338(b), and §

1367(a).

= This action was commenced on_June 30, 2020 by the filing of the summons and
complaint. A copy of the summons and complaint was served on the defendant on
July 15, 2020 by personal service on Nancy Dougherty, Business Document Specialist of the
Secretary of State of the New York State Department of State, and proof of service by the Special
Process Server was filed. The defendant has not answered the complaint and the time for the
defendant to answer the complaint has expired.

6. This action seeks no monetary judgment from defendant ID Auto, Inc.

7. The disbursements sought to be taxed have been made in this action or will

necessarily be made herein.
WHEREFORE, plaintiff requests the entry of Default and the entry of the annexed Judgment

against defendant.

Dated: New York,

 

New York
August 13, 2020
otf (Attorney's name)
Sworn to befo ly 3g

   

day of athey ublie

  

IF DEFENDANT IS AN INDIVIDUAL, ATTORNEY'S AFFIDAVIT MUST
CONTAIN A STATEMENT THAT HE OR SHE IS NOT A MINOR, MENTALLY
INCOMPETENT NOR IN THE MILITARY SERVICE OF THE UNITED STATES.

SDNY Web 5/99
